Citation Nr: 1513706	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  12-29 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the issues on appeal.  In January 2015, the Veteran testified before the Board via videoconference.  At his hearing, he submitted additional evidence with a waiver of RO jurisdiction.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is necessary prior to adjudication of the Veteran's claims.

First, VA treatment records may remain outstanding.  At his hearing, the Veteran stated that within one year following separation from service, he sought treatment at the VA for knee pain.  He stated that in 1976, he sought treatment at the Fort Bragg, North Carolina, VA facility and then in 1978, he sought treatment at the Loma Linda, California, VA facility.  A search for any available records for these time periods should be conducted.

Next, VA examinations and opinions are warranted.  The Veteran contends that his right hip, knee, ankle, and foot disabilities were caused by parachute jumps and hard landings in service.  His DD-214 reflects that he was awarded the Parachutist Badge.  Service treatment records, however, do not reflect injuries sustained due to parachuting or jumping from airplanes.  Instead, they reflect that in March 1973, the Veteran complained of right ankle pain and swelling.  In February 1974, the Veteran reported twisting his ankle the previous night.  X-ray showed no fracture.  The impression was sprained ankle with ligamentous strain.  On September 1975 separation examination, the Veteran was noted to suffer from chondromalacia patella, bilaterally.  

On May 2010 VA examination, the Veteran reported that while in service, he completed a jump when the winds were high and he landed impacting his right hip, knee, and entire right leg.  He stated that his knee had become swollen and he was transported to the barracks and placed on light duty.  He also reported that during cold weather training in Canada, he completed a jump and once again landed on his right side and leg.  On physical examination, the Veteran was noted to have mild patellofemoral crepitus, bilaterally.  However, in the diagnosis section of the examination, the examiner made the conclusion: "patellofemoral pain syndrome/chondromalacia, right knee, treated in service, apparently resolved without recurrent and currently asymptomatic."  And, in finding that the Veteran's right knee disability was not related to his service, the examiner stated that such was the case in part because the Veteran's joints were normal on separation from service.

The Board finds that a new VA examination and opinion is necessary in this instance, because although the May 2010 VA examiner found that the Veteran's right knee disability was not caused by his service, the examiner then incorrectly stated that the Veteran's knees were normal on separation examination, when in fact chondromalacia patella was diagnosed, and then stated that such had resolved, when mild patellofemoral crepitus, a symptom of chondromalacia patella, was found upon physical examination.

Moreover, neither the May 2010 VA examiner nor the August 2010 VA examiner, who focused on the etiology of the Veteran's right ankle disability, specifically addressed the Veteran's lay statements that repeated parachuting in service caused his right hip, knee, ankle, and foot to become weak, leading to the development of arthritis later in life.  In that regard, in November 2012, the Veteran's VA physician provided a statement that a diagnosis of bilateral chondromalacia patella could predispose to arthritis years later.  Such should be addressed on VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Request and obtain all VA treatment records dated in 1976 from the Fort Bragg, North Carolina VA facility and all VA treatment records dated in 1978 from the Loma Linda, California VA facility, to include any retired records.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records.

2.  Schedule the Veteran for a VA examination to determine the etiology of his right hip, knee, ankle, and foot disabilities.  The examiner shoulder review the claims file.  The examiner should provide the following opinions:

a)  Is it at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's current right knee disability, to include any current mild patellofemoral crepitus, was caused or aggravated by his service, to include his report of hard landings as a parachutist in service, and the finding of chondromalacia patella on separation examination, and the November 2012 VA physician statement.

b)  Is it at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's current right hip, right ankle, or right foot disability was caused or aggravated by his service, to include his report of hard landings as a parachutist in service?

3.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




